This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0410

                                  In re the Marriage of:
                             Sonya Sebring Stylos, petitioner,
                                        Appellant,

                                            vs.

                                       Lee Stylos,
                                       Respondent.

                                Filed November 21, 2016
                    Affirmed in part, reversed in part, and remanded
                                    Toussaint, Judge

                            Washington County District Court
                               File No. 82-FA-14-2703

Robert W. Due, DeWitt Mackall Crounse & Moore, S.C., Minneapolis, Minnesota (for
appellant)

Kevin S. Sandstrom, Mark J. Vierling, Eckberg Lammers, P.C., Stillwater, Minnesota (for
respondent)

      Considered and decided by Connolly, Presiding Judge; Reilly, Judge; and

Toussaint, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

TOUSSAINT, Judge

       Appellant-wife challenges the district court’s determinations regarding the amount

and duration of spousal maintenance. Because we conclude the district court did not abuse

its discretion in determining the amount of the spousal-maintenance award, we affirm the

award of $1,500 per month to appellant. But because the district court abused its discretion

in determining the duration of spousal maintenance, we reverse in part and remand.

                                     DECISION

       “Maintenance is defined by statute as ‘an award made in a dissolution or legal

separation proceeding of payments from the future income or earnings of one spouse for

the support and maintenance of the other.’” Lee v. Lee, 775 N.W.2d 631, 635 (Minn. 2009)

(quoting Minn. Stat. § 518.003, subd. 3a (2008)). Minn. Stat. § 518.552 specifies eight

factors for consideration in determining the amount and duration of spousal maintenance.

Minn. Stat. § 518.552, subd. 2 (2014). “Each case must be decided on its own facts and

no single statutory factor for determining the type or amount of maintenance is

dispositive.” Broms v. Broms, 353 N.W.2d 135, 138 (Minn. 1984).

       We review spousal-maintenance determinations for an abuse of discretion. Dobrin

v. Dobrin, 569 N.W.2d 199, 202 (Minn. 1997). A district court abuses its discretion when

it makes findings unsupported by the record or improperly applies the law. Id. “Findings

of fact concerning spousal maintenance must be upheld unless they are clearly erroneous.”

Gessner v. Gessner, 487 N.W.2d 921, 923 (Minn. App. 1992). We apply de novo review

to questions of law. Melius v. Melius, 765 N.W.2d 411, 414 (Minn. App. 2009).


                                             2
                                              I.

       Appellant contends the district court abused its discretion by awarding $1,500 per

month of spousal maintenance rather than her requested $2,300 per month. As noted

above, we review the amount of a maintenance award for an abuse of discretion. Maiers

v. Maiers, 775 N.W.2d 666, 668 (Minn. App. 2009). The district court found appellant’s

net income to total $2,268 per month, while her reasonable needs totaled $5,312 per month.

It awarded $1,500 per month in spousal maintenance, leaving appellant with a “shortfall”

of $1,544 per month. The district court found respondent’s net monthly income to total

$7,166, while his reasonable needs amounted to $5,619. After paying for his reasonable

needs and making the spousal-maintenance payment, respondent has $47 per month

remaining of his income.

       Appellant briefly argues that the district court was “perhaps influenced” by

respondent’s voluntary $1,500 monthly payments while the parties were separated and that

reliance on that figure is problematic. The district court cited the figure in a discussion of

appellant’s inability to meet her needs without additional support and in determining that

respondent has been “able to pay [appellant] this amount and meet his own needs.” In so

doing, the district court appropriately considered the Minn. Stat. § 518.552, subd. 2 factors

of appellant’s “ability to meet needs independently” and of respondent’s ability “to meet

needs while meeting those of the spouse seeking maintenance.” Minn. Stat. § 518.522,

subd. 2(a), (g).

       Appellant next argues that the district court should not have excluded her post-trial

submission of a certified public accountant’s affidavit concerning the tax consequences of


                                              3
the district court’s decision. In her reply brief, however, she indicates that she “did not

raise the exclusion of the post-trial affidavit of [CPA] Jennifer Loeffler as an issue on

appeal.” Instead, appellant bases her argument on appeal on the district court’s error

regarding her potential self-sufficiency. Even if she had raised the issue, the district court

properly noted that consideration of the tax consequences of a district court’s award is

within its discretion, and that it should not speculate if it has insufficient evidence regarding

such consequences. Maurer v. Maurer, 623 N.W.2d 604, 607 (Minn. 2001) (noting that

the review of tax consequences is within a district court’s discretion and opposing such

consideration if the district court is presented with insufficient evidence to make an

adequately informed decision on the point); Miller v. Miller, 352 N.W.2d 738, 744 (Minn.

1984) (“Although it is within the discretion of the trial court to consider the tax

consequences . . . , we have repeatedly stated that the court should not speculate about

possible tax consequences.”).

       Appellant then reaches her primary argument: that the district court’s award

disparately impacts the parties, “forcing [appellant] into poverty” and leaving respondent

to enjoy his marital standard of living. Appellant asserts that the district court should have

adopted a “‘share the pain’ approach whereby each party is left with insufficient income to

meet their respective post-dissolution expenses.” In support of this assertion, appellant

cites Maiers and an unpublished opinion of this court. See Minn. Stat. § 480A.08, subd.

3(c) (2014) (stating that “[u]npublished opinions of the Court of Appeals are not

precedential”). The district court noted these cases stand instead for “the rule that the

standard of living of the marriage at the time of the dissolution should not be applied such


                                               4
that a [district] court provides a higher standard of living to one party and a lower standard

of living to another.” See Maiers, 775 N.W.2d at 670 (considering whether “the district

court applied inequitable standards of living to the two parties”).

       This court in Maiers noted that as a result of dissolution, “both parties may suffer a

reduction in standard of living.” Id. The notion that both parties may have financial

problems as a result of a dissolution was recognized in Nardini v. Nardini. 414 N.W.2d

184, 198 (Minn. 1987). As appellant notes, Nardini also indicates that “the bulk of the

economic burden should not be visited on one party without regard to the parties’ standard

of living during the marriage and without regard to that party’s now limited ability to

comp[]ete in the labor market.” Id. The same sentence notes that “equity does not demand

absolute parity in . . . post-dissolution positions.”   Id.   The couple in Nardini bears

similarities to appellant and respondent, but Mrs. Nardini had considerably fewer

employable skills and no income of her own, leaving her to meet her needs with only the

spousal-maintenance award of $1,200. Id. at 185-88, 197-98. Appellant has three times

that between her income and spousal maintenance, with the possibility of greater earnings

after completing her schooling or finding full-time employment. Therefore, Nardini,

which appellant relies on by way of Maiers, is distinguishable.

       Appellant quotes that the “purpose of a maintenance award is to allow the recipient

and the obligor to have a standard of living that approximates the marital standard of living,

as closely as is equitable under the circumstances.” Melius, 765 N.W.2d at 416. Neither

Melius nor Peterka, to which Melius cites, defines “equitable under the circumstances.”

Id.; Peterka v. Peterka, 675 N.W.2d 353, 358 (Minn. App. 2004). Appellant’s proposed


                                              5
“share the pain” approach contemplates awarding $2,300 per month in spousal

maintenance, leaving appellant “$744 per month short” of meeting her reasonable needs

and giving respondent “a similar shortfall of $753 per month.” In its award, the district

court appears to have interpreted “equitable under the circumstances” to mean placing

appellant “as close as practical to [the marital] standard of living, considering

[respondent’s] present ability to pay.” Because absolute parity is not required, one could

reasonably understand “equitable” to mean as much of respondent’s income as he can spare

while still satisfying his reasonable needs, provided appellant has income and the potential

for greater earnings.

       Appellant cites no caselaw supporting the argument that courts must use a “share

the pain” approach, the district court did not misapply the law, and the facts upon which

the district court relied are supported by the record.1 As a result, the district court did not

abuse its discretion in awarding $1,500 per month in spousal maintenance.

                                              II.

       Appellant contends the district court abused its discretion in awarding temporary

spousal maintenance instead of permanent spousal maintenance. Appellant argues that all

of the statutory factors indicate the propriety of a permanent award, that the district court

did not explain how a period of 36 months would enable her to become self-sufficient, and

that she could not meet her reasonable needs with the median paralegal salary. Again, we




1
 Neither party disputes the amounts of current income or the reasonable needs as calculated
by the district court.

                                              6
review the district court’s decision regarding the duration of a maintenance award for an

abuse of discretion. Maiers, 775 N.W.2d at 668.

       The eight factors of Minn. Stat. § 518.552, subd. 2, also apply to duration.

Appellant asserts that “practically all of the findings would support a permanent award.”

Another subdivision of the same statute weighs heavily in favor of a permanent award:

“[w]here there is some uncertainty as to the necessity of a permanent award, the court shall

order a permanent award leaving its order open for later modification.” Minn. Stat.

§ 518.552, subd. 3 (2014).

       Appellant argues there are no facts in the record to support the conclusion that

obtaining a paralegal degree “would enhance her earning capacity” or that “obtaining full-

time employment as a paralegal would allow her to cover her reasonable monthly needs as

found by the district court and to become self-supporting.” The district court considered

each of the eight statutory factors, “including [appellant’s] employment history during the

four years prior to the dissolution, her ongoing education, and her wages from her part-

time employment” before concluding that she “would obtain her paralegal degree in the

near future and would be able to obtain full-time employment,” and that “she would earn

a sufficient income to become self-supporting within three years.” The district court did

not explain why it was confident appellant would obtain full-time employment and become

self-supporting in that time, but appears to have based its conclusion in part on the parties’

assertions as to the median wage for a paralegal.

       If appellant were to make the median paralegal salary of $54,747 cited by both

respondent and appellant, this would equal approximately $4,562 per month before taxes.


                                              7
This is certainly not enough after taxes to meet the district court’s reasonable monthly

needs figure of $5,312. The district court did not include any calculations in its order to

provide a basis for its finding of appellant’s future self-sufficiency, and the record does not

obviously support such a finding. Additionally, no evidence suggests a semblance of

certainty that appellant would obtain a full-time position and earn the median paralegal

salary before she retires, much less in the next three years.

       A district court abuses its discretion when it makes findings unsupported by the

record and when it misapplies the law. Dobrin, 569 N.W.2d at 202. The district court’s

finding of appellant’s future self-sufficiency is unsupported by the record, and the district

court did not offer an explanation to support such a conclusion. As noted above, if there is

“uncertainty as to the necessity of a permanent award, the court shall order a permanent

award leaving its order open for later modification.” Minn. Stat. § 518.552, subd. 3; see

Minn. Stat. § 645.44, subd. 16 (2014) (stating that “‘[s]hall’ is mandatory”). It is unclear

whether appellant will attain self-sufficiency.

       Because the record does not support the district court’s finding that appellant will

attain self-sufficiency within three years and because Minn. Stat. § 518.552, subd. 3,

requires a permanent award in the face of uncertainty, we reverse the district court’s

holding with regard to duration of spousal maintenance and remand to the district court to

order a permanent award left open for later modification if circumstances change.

       Affirmed in part, reversed in part, and remanded.




                                              8